On April 16,1997, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections, with seven (7) years suspended, with the recommendation that the defendant be placed in the Intensive Supervision Program in Flathead County.
On June 17, 1999, the defendant’s application for review of that sentence was considered once more by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and advised of his right to be represented by counsel. The Defendant proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, based on the fact that when the sentence was originally imposed, it was not clearly excessive. However, the Board does note the apparent major improvements that have occurred in the defendant’s life since the sentencing and would strongly recommend that his probation officer consider a conditional discharge from probation.
Done in open Court this 17th day of June, 1999.
DATED this 15th day of July, 1999
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson